United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1129
                                   ___________

Samson Jegede,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Constance Reese, Warden;                *
Immigration and Naturalization          * [UNPUBLISHED]
Service,                                *
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: August 12, 2003
                              Filed: August 15, 2003
                                   ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Sam Jegede, a federal inmate who pleaded guilty to drug-trafficking and
money-laundering offenses, see United States v. Jegede, 98-1662, 1998 WL 553249
(8th Cir. Aug. 31, 1998) (unpublished per curiam), appeals the district court’s1 order
dismissing his 28 U.S.C. § 2241 petition. We affirm.


     ¹The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable E.
Skipworth Swearingen, United States Magistrate Judge for the District of Minnesota.
      In his section 2241 petition, Jegede, born in Nigeria, claimed that his counsel
had been ineffective in failing to inform him of the prospect of his deportation as a
consequence of his convictions, thereby rendering his guilty plea involuntary. Jegede
alleged that he was notified after his first section 2255 motion had been denied that
he was subject to deportation upon completion of his sentence.

       We agree with the district court that Jegede’s inability to file a successive 28
U.S.C. § 2255 motion does not make section 2255 inadequate or ineffective to test
the legality of his detention, see United States v. Lurie, 207 F.3d 1075, 1077 (8th Cir.
2000) (to establish that § 2255 relief is “inadequate or ineffective,” more is required
than demonstrating that procedural barrier prevents bringing § 2255 motion);
Triestman v. United States, 124 F.3d 361, 376 (2d Cir. 1997) (§ 2241 relief is not
available merely because prisoner faces substantive or procedural barrier to § 2255
relief). Further, we disagree with Jegede that his petition is not successive under
Crouch v. Norris, 251 F.3d 720 (8th Cir. 2001).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-